     Case 1:21-cv-00066-DAD-JLT Document 33 Filed 05/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11 TAUNYA DONAHOE, et al.,                         Case No. 1:21-cv-00066 NONE JLT

12               Plaintiffs,                       ORDER AFTER NOTICE OF
                                                   SETTLEMENT AS TO EQUIFAX
13         v.                                      INFORMATION SERVICES, LLC ONLY

14 SIERRA PACIFIC MORTGAGE                         (Doc. 32)
   COMPANY, INC., et al.,
15
              Defendants.
16

17        The plaintiffs have notified the Court that they have settled with Equifax Information

18 Services LLC only. (Doc. 32) Thus, the Court ORDERS:

19        1.     No later than July 9, 2021, the plaintiff SHALL file a stipulated dismissal as to

20 Equifax Information Services LLC.

21

22

23 IT IS SO ORDERED.

24     Dated:   May 6, 2021                          _ /s/ Jennifer L. Thurston
25                                           CHIEF UNITED STATES MAGISTRATE JUDGE

26
27

28
